ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
PER CURIAM:
The Petitions for Rehearing are DENIED and the court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service not having voted in favor, (Fed. R.App. P and 5th Cir. R. 35) the Suggestions for Rehearing En Banc are also DENIED.
For clarity, we amend that part of the last sentence of the panel opinion following the number (2) to read as follows:
“... (2) we REVERSE the district court’s grant of summary judgment in favor of Defendants and RENDER judgment in favor of Plaintiffs declaring that the Federal instructional materials program, 20 U.S.C. §§ 7301-7373, and its Louisiana counterpart, La.Rev.Stat.Ann. §§ 17:351-52, are unconstitutional as applied in Jefferson Parish, except as applied for the acquisition of textbooks which use is not challenged by this litigation; and (3).... ”